Case: 11-40531     Document: 00511731366         Page: 1     Date Filed: 01/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 20, 2012
                                     No. 11-40531
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JONATHAN RAY DEAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-63-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jonathan Ray Dean pleaded guilty of possession with intent to distribute
cocaine.    He was sentenced as a career offender to a 188-month term of
imprisonment and to a four-year period of supervised release. Dean contends
that the Government breached its plea agreement with him because the
probation officer determined his base offense level on the basis of the career
offender provision, U.S.S.G. § 4B1.1, and not under U.S.S.G. § 2D1.1, as the
parties had stipulated.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40531   Document: 00511731366     Page: 2   Date Filed: 01/20/2012

                                 No. 11-40531

      We review a claim of breach of a plea agreement de novo. United States
v. Pizzolato, 655 F.3d 403, 409 (5th Cir. 2011). Applying general principles of
contract law, we must determine whether the Government’s conduct is
consistent with the defendant’s reasonable understanding of the agreement. Id.
      By its terms, the plea agreement did not bind the probation officer or the
district court, and Dean was admonished at the rearraignment that the
stipulation was not binding on the district court. Dean’s contrary understanding
was not reasonable. See id.; see also United States v. Talbert, 501 F.3d 449, 453
(5th Cir. 2007) (“[T]he United States Probation Office is a branch of the federal
judiciary and ‘an investigatory and supervisory arm’ of the sentencing court.”
(citation omitted)); United States v. Woods, 907 F.2d 1540, 1543-44 (5th Cir.
1990). The judgment is AFFIRMED.
      The Government’s motion to dismiss the appeal, based on Dean’s appeal
waiver, or for summary affirmance or an extension of time to file its brief is
DENIED. See United States v. Roberts, 624 F.3d 241, 244 (5th Cir. 2010).




                                       2